DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/7/21 have been fully considered but they are not persuasive. In reference to applicant’s comments with respect to the amended claims, the new amendment, which clarifies that the switching device has a circuit arrangement instead of claiming a switching device and a circuit arrangement, is accepted. The changes to the claims required a new search. The claims will be rejected under Bittner et al which was used in the Final Office Action dated 4/22/20 and Gruber (new document).
The amendment to the claims overcomes the 35 USC 112 (a) rejection as well as the objection to claims 11 and 15 presented in the Non-Final Office Action dated 10/7/20.
Drawings
3.	The drawings were received on 1/7/21.  These drawings are approved.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1 and 3-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bittner et al (of record) and Gruber (US Patent 4175249).
Claims 1 and 11-13, Bittner et al teaches a pump system comprising: a plurality of solar modules114; a VFD 108 for converting DC power into AC power; a switching device 220 connected between the solar modules and the VFD; and at least one AC motor 106 connected to the output of the VFD. Bittner et al does not describe the switching device regulating the output voltage from the solar module to the motor based on the load.
However, Gruber teaches a self-configuring solar cell system comprising a solar array 11 which includes non-configurable cells 19 and configurable cells found in blocks 21/23/25/27/29/31; a plurality of switches S1-S35 connected to the plurality of cells for reconfiguring the plurality of cells based on a needed output voltage; and a controller for automatically controlling the output voltage directed to a load connected between terminals 15 and 17 by reconfiguring the plurality of cells in the solar array 11 (as described for example in col. 1 lines 27-29 and col. 4 lines 14-21).
Therefore, it would have been obvious to one person of ordinary skill in the art at the time the invention was filed to use a plurality of switches to control the amount of power directed to the motor from the solar power source, since said switches would allow the system to reconfigure the solar power source to be able to output different voltage levels depending on the load requirements.
Claim 3, Gruber describes the output voltage of array 11 being dependent on the required load (see col. 1 lines 27-32).

Claims 5 and 17, Bittner et al describes switching device 220 being an electromechanical device.
Claim 6, Bittner et al describes motor 106 being a three-phase motor.
Claims 7-8, Bittner et al describe their solar power sources as an array of solar cells. The preferred number of cells as well as the amount or percentage of voltage outputted by solar array is considered a design choice.
Claim 9, Bittner et al describes in paragraph 0026 that circuit breakers can also be used.
Claim 10, Bittner et al describes the use a diode circuit (devices 262/264) connected to the power source and VFD.
Claim 15, Bittner et al teaches a pump system comprising: a plurality of solar modules114; a VFD 108 for converting DC power into AC power; a switching device 220 connected between the solar modules and the VFD; a controller 110; and at least one AC motor 106 connected to the output of the VFD. Bittner et al does not describe the switching device regulating the output voltage from the solar module to the motor based on the load.
However, Gruber teaches a self-configuring solar cell system comprising a solar array 11 which includes non-configurable cells 19 and configurable cells found in blocks 
Therefore, it would have been obvious to one person of ordinary skill in the art at the time the invention was filed to use a plurality of switches to control the amount of power directed to the motor from the solar power source, since said switches would allow the system to reconfigure the solar power source to be able to output different voltage levels depending on the load requirements.
Claim 16, Bittner et al describes controller 110 as a system controller for controlling the switching device and the VFD.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed in the attached PTO-892 form show other solar array systems which includes a regulated output voltage.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062.  The examiner can normally be reached on M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached at (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RINA I DUDA/Primary Examiner, Art Unit 2846